                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



   EDWARD OMERT,

                   Plaintiff,         Civil No. 16-2529 (NLH/AMD)

        v.
                                      OPINION
   FREUNDT & ASSOCIATES
   INSURANCE SERVICES, INC.
   trading as THE PRODUCERS
   GROUP, C. KENT FREUNDT, and
   VINCENT VITIELLO,

                Defendants.


APPEARANCES:

BRUCE S. ROSEN
BIANCE M. OLIVADOTI
MCCUSKER, ANSELMI, ROSEN & CARVELLI, PC
210 PARK AVENUE, SUITE 301
PO BOX 240
FLORHAM PARK, NJ 07932

JEFFERY A. DONNER
STRYKER, TAMS & DILL LLP
TWO PENN PLAZA EAST
12TH FLOOR
NEWARK, NJ 07105

     Attorneys for Plaintiff Edward Omert.

GERALD J. DUGAN
MICHAEL J. LORUSSO
DUGAN, BRINKMANN, MAGINNIS & PACE, ESQS.
1880 JOHN F. KENNEDY BOULEVARD
STE. 1400
PHILADELPHIA, PA 19103

     Attorneys for Defendants Freundt & Associates Insurance
Services, Inc. and C. Kent Freundt.
ALEXANDER G.P. GOLDENBERG
CUTI HECKER WANG LLP
305 BROADWAY
SUITE 607
NEW YORK, NY 10007

     Attorney for Defendant Vincent Vitiello.

HILLMAN, District Judge

     This case is a breach of contract and intentional

interference with prospective economic advantage action brought

under New Jersey common law.   Presently before the Court are

three motions for summary judgment: Plaintiff Edward Omert’s

Motion for Summary Judgment, Defendant C. Kent Freundt’s Motion

for Summary Judgment, and Defendant Vincent Vitiello’s Motion

for Summary Judgment.   For the reasons expressed herein, this

Court will deny Plaintiff’s Motion for Summary Judgment and

grant Defendant Freundt’s and Defendant Vitiello’s Motions for

Summary Judgment.

                            BACKGROUND

     The Court takes its facts from the statement of facts

provided by the parties and will note any disputed facts where

appropriate.

     This case was brought by Plaintiff Edward Omert, a leader

in annuity marketing.   In August 2012, Plaintiff was contacted

by Defendant Freundt & Associates Insurance Services, Inc. t/a

The Producers Group (“TPG”) concerning potential business

opportunities.   TPG is an Independent Marketing Organization

                                 2
(“IMO”) based in California which focuses primarily on life

insurance product sales.     Defendant C. Kent Freundt is the

President and majority owner of TPG.     Defendant Vincent Vitiello

was the Executive Vice President of TPG’s East Coast Division at

the time. 1   Vitiello was the individual who reached out to Omert

concerning an idea to have Omert help TPG grow its annuity

business.

        Shortly after receiving this initial contact, Omert met

with Vitiello and Freundt to start discussions.     Omert, after

further communications, sent a spreadsheet in October 2012 to

both Freundt and Vitiello proposing a rough financial structure

for TPG’s so-called Annuity and Linked Benefits Division (the

“Annuities Division”).     This was revised, and after a trip to

San Diego several months later, was converted into a document

entitled “Term Sheet/Agreement/Structure” (the “Term Sheet”).

This Term Sheet, the circumstances of its creation and

dissemination, and the discussions between the parties about it

– both before and after it was signed – comprises the factual

lynchpin of this case.

        The Term Sheet, which was initially sent to TPG in February

2013, generally states the following:

    •   Plaintiff would head the Annuities Division,


1 Collectively, Freundt and Vitiello will be referred to by this
Court as the “Individual Defendants.”
                                   3
  •   Plaintiff’s title would be Senior VP of Annuities and

      Linked Benefit Products,

  •   Plaintiff would be both a co-owner of the Annuities

      Division and an employee of TPG,

  •   Plaintiff would work out of his New Jersey home, but would

      also be given an office in San Diego,

  •   Plaintiff would be responsible for his own expenses,

  •   Plaintiff would receive no salary, but would be entitled to

      a revenue split based on the amount of sales made as

      compared to a baseline, and

  •   Plaintiff would co-own any sales methodologies or systems

      Plaintiff developed while working for TPG.

In addition to the Term Sheet and at the same time, Omert sent

an analysis, specific recommendations, and a chronology for

building the Annuities Division.

      Freundt signed the Term Sheet on May 22, 2013.      Once Omert

received it, he stated he signed it and sent it back via regular

mail to Freundt.   (Pl.’s Br. 5.)       However, the parties disagree

as to whether the Term Sheet was ever signed and sent by Omert.

Defendant TPG argues they never received the Term Sheet and

Omert admits he never informed TPG that he had signed the Term

Sheet and was sending it back to them.       Defendant TPG asserts

Omert has never produced a signed copy during the litigation.


                                    4
Unless TPG is challenging the authenticity, it appears Plaintiff

has produced a signed agreement. (Rosen Certification Ex. 23.)

Thus, if any dispute of fact exists, it appears to be a dispute

over whether TPG received a copy (at the time) of the Term Sheet

signed by Omert.

     After allegedly signing the agreement, Omert exchanged

several emails with Freundt, Vitiello, and other TPG employees.

The details of these emails will be discussed as relevant,

infra.   For the sake of context, this Court notes the emails

generally discussed financial reports requested by Omert,

questions on the Term Sheet sent by Freundt, and scheduling

various meetings and calls.

     Eventually, Freundt emailed Omert letting him know he would

like to put everything on hold for a few months.    Omert

responded.   This email is discussed at length, infra.   Omert

turned his attention to Vitiello, who exchanged emails and calls

with him concerning the Term Sheet and arrangements for the

Annuities Division.    Eventually, the parties ended discussions

and did not communicate between August and December 2013.     On

December 16, 2013, Vitiello emailed Omert to let him know TPG

would be outsourcing its annuities program to Dressander/BHC

(“Dressander”).    In July 2013, TPG, Vitiello, and Freundt

started negotiations with Dressander to outsource its annuities

sales.   Omert responded the next day, stating his belief that an

                                  5
agreement had been reached to pursue the Annuities Division

proposed by Omert.

     Plaintiff Omert filed a complaint in this Court on May 5,

2016 against Defendants TPG, Freundt, and Vitiello.    The

complaint includes four counts: breach of contract, breach of

the implied covenant of good faith and fair dealing, and unjust

enrichment against TPG and intentional interference with

prospective economic advantage against Freundt and Vitiello.

Defendant Vitiello moved to dismiss the sole claim asserted

against him on June 30, 2016. 2   This Court denied that motion via

Opinion and Order on January 31, 2017.    Discovery ensued and the

instant motions for summary judgment were filed on May 25, 2018.

The motions are fully briefed and ripe for adjudication.

                             ANALYSIS

     A.   Subject Matter Jurisdiction

     This Court possesses subject matter jurisdiction over the

present action pursuant to 28 U.S.C. § 1332.    There is complete

diversity between the parties and the amount in controversy

exceeds $75,000.

     B.   Motion for Summary Judgment Standard

     Summary judgment is appropriate where the Court is


2 As discussed infra, the motion to dismiss was brought, in part,
on grounds again asserted by Vitiello in his Motion for Summary
Judgment: he cannot legally be held responsible for actions he
took within the scope of his employment.
                                  6
satisfied that “‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the

affidavits if any,’ . . . demonstrate the absence of a genuine

issue of material fact” and that the moving party is entitled to

a judgment as a matter of law.   Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986) (citing Fed. R. Civ. P. 56).

     An issue is “genuine” if it is supported by evidence such

that a reasonable jury could return a verdict in the nonmoving

party’s favor.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).   A fact is “material” if, under the governing

substantive law, a dispute about the fact might affect the

outcome of the suit.   Id.   “In considering a motion for summary

judgment, a district court may not make credibility

determinations or engage in any weighing of the evidence;

instead, the non-moving party’s evidence ‘is to be believed and

all justifiable inferences are to be drawn in his favor.’”

Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004)

(citing Anderson, 477 U.S. at 255).

     Initially, the moving party bears the burden of

demonstrating the absence of a genuine issue of material fact.

Celotex, 477 U.S. at 323 (“[A] party seeking summary judgment

always bears the initial responsibility of informing the

district court of the basis for its motion, and identifying

those portions of ‘the pleadings, depositions, answers to

                                  7
interrogatories, and admissions on file, together with the

affidavits, if any,’ which it believes demonstrate the absence

of a genuine issue of material fact.”); see Singletary v. Pa.

Dep’t of Corr., 266 F.3d 186, 192 n.2 (3d Cir. 2001) (“Although

the initial burden is on the summary judgment movant to show the

absence of a genuine issue of material fact, ‘the burden on the

moving party may be discharged by “showing”—that is, pointing

out to the district court—that there is an absence of evidence

to support the nonmoving party’s case’ when the nonmoving party

bears the ultimate burden of proof.” (citing Celotex, 477 U.S.

at 325)).

     Once the moving party has met this burden, the nonmoving

party must identify, by affidavits or otherwise, specific facts

showing that there is a genuine issue for trial.   Celotex, 477

U.S. at 324.   A “party opposing summary judgment ‘may not rest

upon the mere allegations or denials of the . . . pleading[s].’”

Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001).    For

“the non-moving party[] to prevail, [that party] must ‘make a

showing sufficient to establish the existence of [every] element

essential to that party’s case, and on which that party will

bear the burden of proof at trial.’”   Cooper v. Sniezek, 418 F.

App’x 56, 58 (3d Cir. 2011) (citing Celotex, 477 U.S. at 322).

Thus, to withstand a properly supported motion for summary

judgment, the nonmoving party must identify specific facts and

                                 8
affirmative evidence that contradict those offered by the moving

party.    Anderson, 477 U.S. at 257.

     C.     Plaintiff’s Motion for Summary Judgment

     Plaintiff presents two main reasons why this Court should

grant his request for summary judgment.    First, Plaintiff argues

there is no factual dispute as to the existence and terms of the

alleged contract between the parties, meaning solely questions

of law are left for the Court to decide as to the breach of

contract claim.    Second, Plaintiff argues there is no factual

dispute as to Defendant TPG’s actions concerning the contract,

which – as a matter of law – constitutes bad faith conduct.

Defendant TPG resists this motion on multiple grounds.     TPG’s

main argument focuses on whether the Term Sheet was a tentative

agreement or agreement to agree or whether it was an enforceable

contract.    This Court will address each claim in turn.

          a. Breach of Contract

     A breach of contract action requires a plaintiff to prove

“(1) a contract between the parties; (2) a breach of that

contract; (3) damages flowing therefrom; and (4) that the party

stating the claim performed its own contractual obligations.”

Frederico v. Home Depot, 507 F.3d 188, 203 (3d Cir. 2007)

(citing Video Pipeline, Inc. v. Buena Vista Home Entm’t, Inc.,

210 F. Supp. 2d 552, 561 (D.N.J. 2002)).    To succeed on summary

judgment, Plaintiff must show his entitlement to judgment on

                                  9
each element.

       First, Plaintiff must show a valid contract existed between

Plaintiff and Defendant TPG.    The Court notes here that both

parties agree the alleged agreement – whether or not enforceable

– was meant to be an employment agreement for Omert to work at

TPG.    Plaintiff asserts the Term Sheet is a valid contract

between the two.    Although rather informal in nature, Plaintiff

argues it contains the essential terms needed to bind Plaintiff

and TPG.    Defendant TPG asserts there was no valid contract,

just an “agreement to agree” because it was merely preliminary.

(Def. TPG’s Opp. Br. 5.)    In essence, it appears Defendant TPG

argues this was a tentative agreement and negotiations were

ongoing.    This Court must determine whether a contract existed

before it can determine whether judgment is appropriate in this

case.

       Generally, “[a] contract is formed where the essential

terms of an agreement have been communicated between the parties

and there has been mutual assent to those terms.”     Air Master

Sales Co. v. Northbridge Park Co-Op, Inc., 748 F. Sup. 1110,

1114 (D.N.J. 1990) (citing Knight v. New England Mut. Life Ins.

Co., 533 A.2d 55, 58 (N.J. Super. Ct. App. Div. 1987)).

       Contracts may exist in all manner of forms.   As Plaintiff

points out, “[i]t is well settled that parties may effectively

bind themselves by an informal memorandum where they agree upon

                                 10
the essential terms of the contract and intend to be bound by

the memorandum, even though they contemplate the execution of a

more formal document.”   Berg Agency v. Sleepworld-Willingboro,

Inc., 346 A.2d 419, 422 (N.J. Super. Ct. App. Div. 1975).    The

Court agrees, and does not find that the general form of the

Term Sheet in any way precludes a finding that it is a binding

contract.

     Still, the “ultimate question is one of intent.”    Comerata

v. Chaumont, Inc., 145 A.2d 471, 475 (N.J. Super. Ct. 1958).

Thus, it is only “[i]f the negotiations are finished and the

contract between the parties is complete in all its terms and

the parties intend that it shall be binding, then it is

enforceable . . . [even though] the parties contemplate that a

formal agreement shall be drawn and signed.”   Excelsior Ins. Co.

v. Pennsbury Pain Ctr., 975 F. Supp. 342, 349 (D.N.J. 1996)

(quoting Moran v. Fifteenth Ward Bldg. & Loan Ass’n., 25 A.2d

426, 430 (N.J. Ch. 1942)) (emphasis added).

     In other words, “[w]hen parties enter into negotiations and

reach a tentative agreement, but do not intend to be bound until

a formal contract be executed, they cannot be held to their

tentative bargain.”   Moran, 25 A.2d at 429-30.   See also De

Vries v. Evening Journal Ass’n, 87 A.2d 317, 318 (N.J. 1952)

(“So long as negotiations are pending over matters relating to

the contract, and which the parties regard as material to it,

                                11
and until they are settled and their minds meet upon them, it is

not a contract, although as to some matters they may be agreed .

. . .” (citation and internal quotation marks omitted)).    As the

New Jersey Supreme Court stated in De Vries, “whether or not a

valid binding contract was entered into between the parties” is

“essentially a factual one.”   87 A.2d at 317.

     There appears to be disputed facts here as to whether

Defendant TPG (or Plaintiff Omert) intended to be bound only

when a formal agreement was drafted or whether it intended to be

bound at the time of the signing of the Term Sheet.    This is a

question of fact that is inappropriate for this Court to decide

on a motion for summary judgment.    Thus, this Court will deny

Plaintiff’s Motion for Summary Judgment on the breach of

contract claim.   Although this Court does not decide the final

import of the facts discussed infra – as that is a task reserved

for the jury - the Court will discuss the disputed facts which

led to its decision to deny summary judgment on this claim.

     In favor of the parties not intending the Term Sheet to be

a binding employment agreement are the following facts.    First,

it appears Plaintiff himself described the Term Sheet as “a

template for a written agreement.”    (Def. TPG’s Opp. Br. 6.)    Of

significance, this note appeared in documents sent with the Term

Sheet.   Thus, a reasonable jury could find the parties only

agreed as to a template for a contract, but not the actual

                                12
terms.   This could be interpreted as a tentative agreement

subject to further negotiation.    Second, Freundt states he

believed at the time that the term sheet was not a binding

employment agreement.   (Def. TPG’s Opp. Br. 6.)   A reasonable

jury could find here that there was not a meeting of the minds –

even if it is assumed Omert intended this to be a binding

employment agreement.   Third, one week after the Term Sheet was

signed, Omert sent an email to Freundt with additional questions

about the Term Sheet, and Omert seemed to indicate the Term

Sheet was not yet a final agreement.    (Def. TPG’s Opp. Br. 6.)

     Fourth is an email sent by Omert on June 19, 2013.   This

was about a month after the Term Sheet was allegedly signed by

Freundt, on behalf of TPG, and Omert.    In it, Freundt tells

Plaintiff he cannot find the time for this venture and would

like to revisit the idea in a few months.    It appears that

Freundt believed negotiations were ongoing and had not yet

signed a binding agreement.

     In response, Plaintiff makes a few statements which appear

to reveal his intent in signing the Term Sheet.    Plaintiff

stated “I don’t need a job, [TPG is] not offering me one.”      If

Plaintiff intended the term sheet to be his employment

agreement, albeit informally drafted, a reasonable juror might

ask why he would say TPG was not offering him a job.    It is more

likely that Plaintiff would have stated he was employed with TPG

                                  13
or at least not disavow his employment.    Plaintiff also stated

that only “most of the structure” was agreed upon.   Thus, it

appears Plaintiff has admitted here there were still open

questions which required further negotiation.   Furthermore,

Plaintiff requests Freundt to “address the issues and move

forward one way or the other.”   Again, this seems to show that

Plaintiff’s intention with the Term Sheet was not the creation

of a binding agreement, as a reasonable juror may interpret this

statement as Plaintiff admitting Defendant TPG could either sign

a binding agreement or abandon it after further negotiations.

     Obviously, this is only one interpretation.   A number of

facts also support the theory that this was a binding employment

agreement.    First, is the email in which Omert sends Freundt the

Term Sheet.   In the covering email, Omert states the Term Sheet

encapsulates the “main aspects of our agreement” and that a

“more detailed contract can come later.”   (Pl.’s Reply Br. 3-4.)

Second, after the Term Sheet was signed, Plaintiff sent an email

to Freundt saying the Term Sheet included “all of the ‘big

issues’ so they could ‘get going.’”   (Pl.’s Reply Br. 4.)

Third, in the same email, Plaintiff stated the Term Sheet would

“form the basis for [the] formal agreement.”    (Pl.’s Reply Br. 4

(alteration in original).)   Fourth, and most importantly, is the

signed Term Sheet itself.    Along with conversations and actions

taken by the parties before and after the Term Sheet is signed,

                                 14
these facts could serve as circumstantial evidence of the intent

of the parties to enter into a binding employment agreement.

     Plaintiff’s citation to Hackensack Univ. Med. Ctr. v.

Yinglian Xiao is distinguishable.     No. 2:17-cv-2822 (KM/MAH),

2018 U.S. Dist. LEXIS 76534 (D.N.J. May 7, 2018).     That case

involved a “Term Sheet” – really a settlement agreement - signed

by counsel for the two parties to the litigation.     Id. at *4-8.

The “Term Sheet” contained fifteen numbered paragraphs

describing in detail the promises made by each party.     Id.

     In discussing whether there was a meeting of the minds, id.

at *17-19, the court finds that “unexpressed, subjective intent

is not relevant to [a] contract’s validity.”     It appears in that

case, there was no evidence presented at the time of the

execution of the agreement that would indicate the parties

viewed it as anything other than a binding agreement.     Id. at

*18-19 (“Undisputed facts show a signed agreement, not mere

preliminary negotiations.”).    It appears the first time

plaintiff complained it was not binding was when litigation was

commenced.   Id.   This is not the case here.   None of the record

facts presented show conclusively that the Term Sheet was

intended to be a binding employment agreement.     Instead of

factual clarity, the outwardly-manifested intentions of the




                                 15
parties create a factual muddle. 3   Accordingly, this Court will

deny Plaintiff’s request to find in his favor on the breach of

contract claim because a factual question still exists on

whether an enforceable employment agreement existed.

       b. Good Faith and Fair Dealing Claim

     Plaintiff also requests this Court to enter judgment in his

favor, on liability only, for his breach of the implied duty of

good faith and fair dealing claim.    Generally, “[e]very party to

a contract . . . is bound by a duty of good faith and fair

dealing in both the performance and enforcement of the

contract.”   Brunswick Hills Racquet Club, Inc. v. Route 18

Shopping Ctr. Assocs., 864 A.2d 387, 395 (N.J. 2005) (citing

Wilson v. Amerada Hess Corp., 773 A.2d 1121 (N.J. 2001); Sons of

Thunder, Inc. v. Borden, Inc., 690 A.2d 575 (N.J. 1997)).

Because this Court cannot find, as a matter of law, that there

is a binding contract, it cannot grant Plaintiff summary

judgment on his good faith and fair dealing claim.    See Wade v.

Kessler Inst., 778 A.2d 580, 584 (N.J. Super. Ct. App. Div.

2001) (“[I]n the absence of a contract, there can be no breach

of an implied covenant of good faith and fair dealing.” (quoting

Noye v. Hoffmann-La Roche, Inc., 570 A.2d 12, 14 (N.J. Super.


3 Plaintiff’s other arguments on its breach of contract claim are
rendered moot by the decision of this Court that it cannot
decide there was a binding employment agreement.

                                16
Ct. App. Div. 1990))).    Accordingly, this Court will deny

Plaintiff’s Motion for Summary Judgment on this claim as well. 4

       D.   Defendant Freundt and Vitiello’s Motions for Summary
            Judgment

       Defendants Freundt and Vitiello also move for summary

judgment on the only claim asserted against them, intentional

interference with prospective economic advantage.     A claim for

intentional interference is subject to a four-element test: “(1)

a reasonable expectation of economic advantage to plaintiff; (2)

interference done intentionally and with malice; (3) causal

connection between the interference and the loss of prospective

gain; and (4) actual damages.”    Crane v. Yurick, 287 F. Supp. 2d

553, 562 (citing Printing Mart-Morristown v. Sharp Electronics

Corp., 563 A.2d 31 (N.J. 1989)).

       Individual Defendants do not challenge the sufficiency of

either the first or fourth element.     Instead, Individual

Defendants focus on: (a) for Defendant Vitiello only, whether a

sufficient causal connection has been shown, (b) whether they

are the proper subject of suit because their actions were taken

completely within the scope of their employment, and (c) whether

their actions qualify as malicious. 5



4 Because this Court cannot find, as a matter of law, that an
enforceable contract existed, Plaintiff’s argument on the merits
of the good faith and fair dealing claim are also rendered moot.

5   This Court will not consider Individual Defendants third
                                 17
     Before considering Individual Defendants’ motions, it is

helpful to consider what Plaintiff alleges occurred.

Essentially, Plaintiff alleges Individual Defendants were – at

one point – interested in pursuing an opportunity with him.

But, at some point during the negotiation process that interest

changed because Defendant Freundt realized the arrangement would

be an impediment to the sale of his company and Defendant

Vitiello realized he could make more money if he headed the

Annuities Division.   After realizing the possibility for greater

individual profit, the Individual Defendants worked to undermine

Plaintiff’s proposal even though it would have been more

beneficial to TPG.    Individual Defendants dispute these facts

strenuously, arguing they were both only interested in working

on behalf of TPG and for TPG’s benefit, not for their own

personal gain.

       a. Causation

     First, this Court will address whether there remains an

absence of sufficient facts or disputed facts as to the element

of causation for Defendant Vitiello.   “A plaintiff shows

causation when there is ‘proof that if there had been no

interference there was a reasonable probability that the victim

of the interference would have received the anticipated economic



argument, as it is rendered moot by this Court’s decision on the
first two arguments.
                                 18
benefits.’”   Printing Mart-Morristown, 563 A.2d at 41 (quoting

Leslie Blau Co. v. Alfieri, 384 A.2d 859, 865 (N.J. Super. Ct.

App. Div. 1978)).   Defendant Vitiello argues Plaintiff has not

shown the required causation element because it was Defendant

Freundt, not he, who was solely responsible for the decision at

issue.   Plaintiff counters that Defendant Freundt’s reason for

denying Omert the Annuities Division was suspect and that

Individual Defendants “acted in tandem to achieve . . . their

own selfish purposes . . . to the detriment of TPG.”     (Pl.’s

Opp. Br. 25-26.)

     This Court finds, in light of the undisputed factual basis

presented by Defendant Vitiello, Plaintiff has not pointed to

any disputed facts that would allow him to survive Defendant

Vitiello’s Motion for Summary Judgment.     Defendant Vitiello

asserts that (1) “[o]nly Mr. Freundt had the authority to commit

TPG to new ventures” and (2) “Mr Freundt ran TPG and would need

to approve of Plaintiff joining the company.”     (Freundt &

Vitiello’s SOMF ¶¶ 19, 39.)   Plaintiff does not dispute these

facts.   (Pl.’s SOMF ¶¶ 19, 39.)    These facts show, that

regardless of any action taken by Defendant Vitiello, Defendant

Freundt would have still refused to employ Plaintiff at TPG.

Plaintiff has not brought forth facts showing – even if this

Court assumes for the sake of argument the truth of his

assertions - a reasonable probability that the outcome was

                                   19
caused by Vitiello’s alleged interference.

     If Defendant Vitiello was never part of the factual

scenario here – and otherwise assuming the Plaintiff’s

assertions – the outcome would be the same.   Plaintiff theorizes

that both Individual Defendants had personal reasons – separate

and distinct – for deciding against working with him.

Specifically, Plaintiff theorizes or admits that (1) Defendant

Freundt had his own reason for not allowing TPG and Omert to

work together and (2) Defendant Freundt had sole decision-making

authority over whether the deal would go forward.   Based on

that, even without Vitiello, Freundt would have still refused to

do business with Omert.   Any action taken by Defendant Vitiello

notwithstanding, the outcome would be exactly the same. 6

     Plaintiff’s arguments in his opposition brief are

inapposite.   Whether Defendant Freundt sincerely held the belief

that TPG should not bring in new ventures does not change the

decision here.   If he truly believed it, he would not have

allowed TPG and Omert to start an Annuities Division.    If he did

not truly believe it and instead wished to pursue solely




6 Plaintiff does not appear to contest that the issue raised by
Defendant Vitiello concerning whether the percentage of
commissions offered had any effect whatsoever on Defendant
Freundt’s decision here. Therefore, whether Defendant Vitiello
shared that Freundt’s concern with Plaintiff does not affect the
Court’s decision.

                                20
personal gain through the sale of a company unencumbered by

another co-owner, again, the outcome would be the same.

Vitiello’s actions are irrelevant to that consideration.

Moreover, the theory that Vitiello and Freundt acted in tandem

to deny Omert this business opportunity does not satisfy the

causation requirement here.       No party has brought forward any

case law that would support this theory of causation.       More

fundamentally, Plaintiff does not base this assertion in facts

on the record.    Accordingly, this Court will grant Defendant

Vitiello’s Motion for Summary Judgment. 7

         b. Scope of Employment

       Defendant Freundt argues summary judgment is appropriate on

this claim as to him because the undisputed facts show he was

working solely within the scope of his employment with Defendant

TPG.    If this is correct, Freundt argues, the intentional

interference with prospective economic advantage claim is

legally insufficient and should be dismissed.      Plaintiff

counters by arguing Freundt did not act within the scope of his

employment, but instead acted for his own personal gain.

       In Varallo v. Hammond Inc., the Third Circuit opined on the

New Jersey test to determine whether an agent may be held liable


7 Because the Court finds the causation element has not been met
here, the other arguments made by Plaintiff and Defendant
Vitiello on Vitiello’s liability for this claim are rendered
moot and will not be considered by the Court.
                                    21
for intentional interference with actions taken by his company

with another individual or entity.       94 F.3d 842, 849 n.11 (3d

Cir. 1996).    Basing its decision on agency law concepts, the

Third Circuit stated only “an employee who acts for personal

motives, out of malice, beyond his authority, or otherwise not

‘in good faith in the corporate interest’” can be held liable

for tortious interference.    Id.    In other words, intentional

interference claims are barred in New Jersey unless a plaintiff

can show “the employee acted outside the scope of his

employment.”    Silvestre v. Bell Atl. Corp., 973 F. Supp. 475,

486 (D.N.J. 1997), aff’d, 156 F.3d 1225 (3d Cir. 1998).

     The basis for this test was explained by the New Jersey

Supreme Court when it interpreted agency law for an intentional

interference claim.    In Printing Mart-Morristown, the New Jersey

Supreme Court relied heavily on the Restatement (Second) of

Agency § 343 (Am. Law Inst. 1958).       That section states:

     An agent who does an act otherwise a tort is not relieved
     from liability by the fact that he acted at the command
     of the principal or on account of the principal, except
     where he is exercising a privilege of the principal, or
     a privilege held by him for the protection of the
     principal's interests, or where the principal owes no
     duty or less than the normal duty of care to the person
     harmed.

Thus, when an employee acts within the scope of his duties he

steps into the shoes of the principal and is subject to the same

privileges under law as the principal.       Printing Mart-


                                    22
Morristown, 563 A.2d at 42-43.    Since a contracting principal is

a party to a contract, it cannot be held to intentionally

interfere – and neither can its employees, as long as they are

acting within the scope of their employment.    Id.

     Plaintiff asserts the scope of employment question is a

factual one.   See Costello v. City of Brigantine, No. 99-4072

(JBS), 2001 U.S. Dist. LEXIS 8687, at *23 (D.N.J. June 28, 2001)

(“[T]he question of whether [defendant] was acting with malice

and thus outside the scope of his job when he fired [plaintiff]

is fundamentally one of fact.” (citing Marley v. Palmyra Bor.,

473 A.2d 554 (N.J. Super. Ct. Law Div. 1983))).    But, Defendant

Freundt cites numerous cases where courts in this district have

dismissed intentional interference claims on these grounds on

either motions to dismiss or motions for summary judgment.

(Def. Freundt’s Br. 11, n.5.)    Ultimately, the Court is guided

and constrained by the summary judgment standard on questions of

fact.

     Before discussing the law, it is important to understand

the undisputed facts.   Both Plaintiff and Defendant Freundt

acknowledge that Freundt was the majority shareholder,

President, and Chief Executive Officer of Defendant TPG.

Plaintiff understood at the time, and does not dispute now, that

it was Freundt who possessed the sole decision-making authority

as to his employment and the creation of the Annuities Division.

                                 23
     With those undisputed facts in mind, Freundt argues this

case is analogous to Sammon v. Watchung Hills Bank for Sav., 611

A.2d 674 (Super. Ct. Law Div. 1992).    In that case, a plaintiff

brought an intentional interference case against a defendant who

was the president and sole stockholder of the company with which

she was attempting to enter a contract.    Id. at 676.   The court

dismissed it.    Id. at 677.

     In doing so, the court presented a number of legal reasons.

First, the court distinguished between an employee and a

principal.   The court found an employee should be treated

differently than an owner or principal under the law.    Second,

the court believed only the defendant “could exercise the

privilege of the principal referred to in the second principle

of agency” cited in the Printing Mart-Morristown case.    In other

words, the individual is the same in the eyes of the law for an

intentional interference claim as the principal, there a

corporation.    Third, and relatedly, the court thought it would

be contradictory to exempt the corporation from suit while

allowing the same claim against the sole shareholder to move

forward.   One basis was in agency law while another seemed to

lie in practicalities – there was no practical difference

between the sole shareholder and the corporation.

     As a matter of law, based on the undisputed facts, this

Court finds that Freundt should be treated in the same way as

                                 24
TPG.    The relevant facts here are undisputed.   Thus, the Court

is presented with solely a legal question that need not be

presented to the jury.    That question is whether the majority

shareholder is sufficiently analogous to the sole shareholder.

This Court holds, based on New Jersey law, the answer is yes.

       The answer is compelled by the practical implications of

Sammon.    Freundt, like the defendant in Sammon, was not merely a

supervisor or employee; he was an owner and officer.    Although

there were other shareholders, Freundt had majority control.

Freundt was thus the only individual who could exercise the

privilege of the principal, TPG, just like the defendant in

Sammon.    While there can be many owners of a corporation, if

there is a majority owner, there can only be one.    Plaintiff is

wrong to label Freundt as merely a “primary” shareholder, he is

the majority shareholder of TPG and thus its majority owner.

       The Court understands Plaintiff’s arguments, but finds they

are ultimately unpersuasive.    While Plaintiff is correct that

Freundt could make a decision for TPG that inures more to his

benefit than the other shareholders, that is not the operative

test in New Jersey.

       Plaintiff’s arguments neglect to address the New Jersey

test.    As described above, the test is whether the individual

stands in the shoes of the principal.    Here, by the very fact of

his ownership stake in TPG, Freundt stands in the shoes of the

                                 25
principal, TPG.    Freundt is not merely an employee, he is the

majority owner.    Practically, Plaintiff’s arguments suffer as

well.    It essentially allows Plaintiff to bring a duplicative

claim.    If Plaintiff’s argument were accepted, and judgment was

entered in favor of Plaintiff on all counts, Freundt would be

forced to pay for breach of contract as an owner of TPG and

again for tortious interference – for essentially the same

conduct.    That outcome cannot be correct.

     If TPG cannot be sued for intentional interference because

it is a party to the alleged contract or negotiations, then

Freundt should be afforded the same protections.    It would be

abhorrent to agency law, the directives of the New Jersey

Supreme Court, and commonsense to decide otherwise.

Accordingly, this Court will grant Defendant Freundt’s Motion

for Summary Judgment on the intentional interference claim. 8




8 Because the Court finds Defendant Freundt was acting as the
principal, TPG, the other arguments made by Plaintiff and
Defendant Freundt on Freundt’s liability for this claim are
rendered moot and will not be considered by the Court.
                                 26
                           CONCLUSION

     Based on the foregoing reasons, this Court will deny

Plaintiff’s Motion for Summary Judgment and grant Defendant

Freundt’s and Defendant Vitiello’s Motion for Summary Judgment.

     An appropriate Order will be entered.



Date: December 20, 2018              s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                               27
